Case 1:19-cr-10463-ADB Document1 Filed 12/09/19 Page 1of 7

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

) imi q fi
UNITED STATES OF AMERICA y Criminal No. 190h/Oto3
) Violation:
v. ) |
) Count One: Conspiracy to Commit
KAREN LITTLEFAIR, Wire Fraud (18 U.S.C. § 1349)
Defendant )
)
) 3
25 «=
INFORMATION Se ~
23 8
At all times relevant to this Information: = Be ~o
leat! =
General Allegations BE o>
ac —

I. The defendant, KAREN LITTLEFAIR (“LITTLEFAIR”), was a tidentSpf
Newport Beach, California.

2. The Edge College & Career Network, LLC, also known as “The Key,” was a for-
profit college counseling and preparation business based in Newport Beach, California that was
established in or about 2007 and registered in California in or about 2012.

3. The Key Worldwide Foundation (“K WF”) was a non-profit corporation founded in
or about 2012 and based in Newport Beach, California.

4, William “Rick” Singer was a resident, variously, of Sacramento and Newport
Beach, California. Singer founded and, together with others, operated The Key and KWF.

5. Mikaela Sanford was a resident of Sacramento, California. Sanford was employed
in various capacities for The Key and K WF.

6. Georgetown University (“Georgetown”) was a highly selective private university

located in Washington, D.C.

JOld20 SHYT Ni
dds
Case 1:19-cr-10463-ADB Document 1 Filed 12/09/19 Page 2 of 7

The Conspiracy

7. Beginning in or about 2017 through in or about April 2018, the defendant, KAREN
LITTLEFAIR, conspired with others known and unknown to the United States Attorney to hire
individuals to secretly take classes on behalf of her son to facilitate her son’s graduation from
Georgetown. Specifically, LITTLEFAIR agreed with Singer and Sanford to pay an amount,
ultimately totaling $9,000, to have a Key employee (“Key Associate 1”) take online classes in

place of her son and submit the credits for those classes to Georgetown to facilitate his graduation.

Object and Purpose of the Conspiracy

8. The principal object of the conspiracy was to commit wire fraud, in violation of
Title 18, United States Code, Section 1343. The principal purpose of the conspiracy was to help
LITTLEFAIR’s son graduate from Georgetown.
Manner and Means of the Conspiracy
9. Among the manner and means by which the defendant and others known and
unknown to the United States Attorney carried out the conspiracy were the following:
a. Having a third party take online classes offered by Georgetown in place of
LITTLEFAIR’s son;
b. Having a third party take an online class offered by another university in place
of LITTLEFAIR’s son; and
c. Submitting the fraudulently obtained online class grades to Georgetown so that
LITTLEFAIR’s son could to earn the academic credits required to graduate

from Georgetown.
Case 1:19-cr-10463-ADB Document1 Filed 12/09/19 Page 3 of 7

Acts in Furtherance of the Conspiracy

10. On various dates from in or about 2017 through in or about April 2018, the

defendant and others known to the United States Attorney committed and caused to be committed

the following acts, among others, in furtherance of the conspiracy:

a.

On or about June 1, 2017, Singer wrote in an e-mail to LITTLEFAIR that
“we have someone to take the classes” and that he would “let you know
what it will take to complete so we can bill.”

On or about June 4, 2017, LITTLEFAIR sent an e-mail to Sanford with the
subject line “Classes start today.” In the e-mail, LITTLEFAIR asked
Sanford, “Will you be creating a new email address to submit work to the
Prof? Maybe we can talk live tomorrow. I need to better understand how
this works.” Sanford replied, “Yes, a new email account was created ...
During the summer of 2017, Key Associate 1 secretly took two online
classes offered by Georgetown in place of LITTLEFAIR’s son.

On or about August 4, 2017, LITTLEFAIR paid $6,197 to The Key for the
two online classes completed by Key Associate 1 on behalf of
LITTLEFAIR’s son.

In or about the fall of 2017, Key Associate 1 began secretly taking a third
online class offered by Georgetown in place of LITTLEFAIR’s son.

On or about October 15, 2017, LITTLEFAIR e-mailed Sanford and Key
Associate 1 regarding requirements for the class being taken by Key

Associate 1. The class required video conferences with the professor. In
Case 1:19-cr-10463-ADB Document1 Filed 12/09/19 Page 4 of 7

the e-mail, LITTLEFAIR wrote that, because her son would be out of the
country, Key Associate | “should have a stand in for [my son] that is highly
briefed by [Key Associate 1]. Probably sitting next to [Key Associate 1]
at this appointment.” Key Associate 1 confirmed that if LITTLEFAIR’s
son was unavailable for the meeting with the professor then she would “take
care of the meeting” with the professor by using a “fellow male colleague”
to stand in for LITTLEFAIR’s son.

g. On or about January 3, 2018, LITTLEFAIR sent an e-mail to Singer and
Sanford. In the e-mail, LITTLEFAIR wrote that they needed to do “one
more online course in Spring 2018” for credit at Georgetown, and she asked
Singer if he had any “proven [h]istory courses” from a “public school” that
she could present to Georgetown for credit. LITTLEFAIR added that she
was “[g]oing to need help for sure with one more course.”

h, In January and February 2018, Key Associate | secretly took an online class
offered by Arizona State University in place of LITTLEFAIR’s son.

i. The credits earned at Arizona State University were then sent to
Georgetown and credited to LITTLEFAIR’s son on his academic transcript.

j On or about April 9, 2018, The Key sent LITTLEFAIR an invoice for
$3,000, which was for the classes taken by Key Associate | in the fall of
2017 and the spring of 2018. LITTELFAIR responded that she thought she
would be given a “discount” because the “grade [Key Associate 1 earned]

9?
*

was a C and the experience was a nightmare
Case 1:19-cr-10463-ADB Document1 Filed 12/09/19 Page 5 of 7

k. Singer replied that he would not discount the invoice because the “process
was a nightmare for all.”

1. On or about April 18, 2018, LITTLEFAIR paid $3,000 to The Key for the
classes completed by Key Associate 1 on behalf of LITTLEFAIR’s son.

m. On or about May 19, 2018, LITTLEFAIR’s son graduated from
Georgetown based, in part, on the academic credits fraudulently earned by

Key Associate 1 on his behalf.
Case 1:19-cr-10463-ADB Document1 Filed 12/09/19 Page 6 of 7

COUNT ONE
Conspiracy to Commit Wire Fraud
(18 U.S.C. § 1349)

The United States Attorney charges:

11. The United States Attorney re-alleges and incorporates by reference paragraphs 1-
10 of this Information.

12. From in or about 2017 through in or about April 2018, in the Central District of
California and elsewhere the defendant,

KAREN LITTLEFAIR,

conspired with others known and unknown to the United States Attorney to commit wire fraud,
that is, having devised and intending to devise a scheme and artifice to defraud and to obtain money
and property, to wit, an undergraduate degree from Georgetown, by means of materially false and
fraudulent pretenses, representations, and promises, for the purpose of executing and attempting
to execute the scheme, to transmit and cause to be transmitted by means of wire communications
in interstate and foreign commerce, writings, signs, signals, pictures, and sounds, in violation of

Title 18, United States Code, Section 1343.

All in violation of Title 18, United States Code, Section 1349.
Case 1:19-cr-10463-ADB Document1 Filed 12/09/19 Page 7 of 7

Date: December 4, 2019

By:

ANDREW E. LELLING

UNITED ST. S ATTORNEY
by}
2 ,

ERIC S. ROSEN

JUSTIN D. 0’ CONNELL
KRISTEN A. KEARNEY
LESLIE A. WRIGHT

Assistant United States Attorneys

 
